Citation Nr: 9920007	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-23 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether an apportionment of the veteran's Department of 
Veterans Affairs (VA) compensation benefits, in a monthly 
amount of $500.00, on behalf of his minor child, was 
appropriate.  

(The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a 
shrapnel wound to the right eye, is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  The veteran's and the appellee's daughter was born on 
April [redacted] 1994.

2.  The veteran's minor child was not residing with the 
veteran and he was not reasonably discharging his 
responsibility for the child's support.

3.  In a September 1997 Special Apportionment Decision, an 
apportioned share of the veteran's VA compensation benefits, 
in a monthly amount of $500.00, effective from February 1997, 
was awarded to the appellee, on behalf of the minor child.

4.  An apportionment of the veteran's VA compensation 
benefits, in a monthly amount of $500.00, does not cause the 
veteran undue financial hardship.



CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
compensation benefits in a monthly amount of $500.00, on 
behalf of his minor child, have been met.  38 U.S.C.A. 
§§ 5107, 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to VA law, all or any part of the compensation or 
pension payable on account of any veteran may be apportioned 
on behalf of the veteran's child if the veteran's child is 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the child's 
support.  See 38 U.S.C.A. § 5307(a)(2) (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (1998).  The law further provides that 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, benefits may 
be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the other 
persons in interest.  See 38 C.F.R. § 3.451.  In determining 
the basis for a special apportionment, consideration will be 
given to such factors as:  1) the amount of VA benefits 
payable; 2) other resources and income of the veteran and 
those dependents in whose behalf apportionment is claimed; 
and 3) special needs of the veteran, his or her dependents, 
and the apportionment claimants.  Id.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship, while apportionment 
of less than 20 percent would not provide a reasonable amount 
for any apportionee.  Id.  

In the present appeal, the veteran's daughter was born on 
April [redacted] 1994.  She currently resides with the appellee, her 
mother.  In January 1997, the appellee submitted a claim for 
an apportioned share of the veteran's VA compensation 
benefits, for support of the daughter.  In a September 1997 
Special Apportionment Decision, an apportioned share of the 
veteran's VA compensation benefits, in a monthly amount of 
$500.00, was awarded to the appellee, on behalf of the minor 
child.  The veteran disagreed with that decision, and 
initiated this appeal.  

The veteran essentially contends that he already provides 
monthly child support in the amount of $300.00, and that the 
apportionment of $500.00 is excessive and causes him undue 
financial hardship.  The Board notes that in the appellee's 
claim for an apportionment, she indicated that her daughter, 
the child at issue in this appeal, was born with spina 
bifida, and requires special attention.  The Board has 
reviewed the evidence of record, including the monthly 
financial statements for both the veteran and the appellee, 
and the Board finds that the present apportionment of $500.00 
per month is proper, and there is no basis to reduce that 
award.  

In this regard, the Board notes that the most recent 
financial statement of record from the appellee was received 
in August 1997.  That statement reflects monthly expenses in 
an approximate amount of $1971.00, and monthly income of 
$1600.00.  Thus, the appellee's expenses were approximately 
$371.00 more than her monthly income, prior to the September 
1997 apportionment award.  

The veteran's most recent financial statement of record was 
submitted in May 1998, in conjunction with a hearing at the 
RO.  The veteran reported monthly expenses of $1464.00, which 
were approximately equal to his monthly income of $1458.00.  
The veteran's monthly expenses were as follows:  
rent/mortgage, $475.00; food, $200.00; utilities, $160.00; 
car payment, $400.00; car insurance, $100.00; life insurance, 
$75.00; telephone, $48.00.  

The Board finds that in light of the veteran's reported 
finances, it was not unreasonable to apportion $500.00 of his 
monthly VA benefits, on behalf of his minor child.  The Board 
acknowledges the veteran's contentions that he provides 
$300.00 per month for support of the child, although he did 
not list that among his reported expenses on the financial 
statement.  The Board also notes that in a statement received 
in August 1998, the veteran clarified that the daughter is 
receiving approximately $317.00 per month from the veteran's 
Social Security Disability benefits.  Most significant in 
this appeal is the fact that although the veteran is 
presently unemployed, he reported a monthly income that 
closely approximates his monthly expenses, even after 
subtracting the monthly $500.00 apportionment. 

In short, the Board is not convinced by the veteran's 
arguments that the present apportionment causes him undue 
hardship, since his monthly income approximates his monthly 
expenses.  See 38 C.F.R. § 4.451.  As such, the Board finds 
that the current apportionment is proper, and the veteran's 
appeal is denied.  


ORDER

An apportionment of the veteran's VA compensation benefits in 
a monthly amount of $500.00, on behalf of his minor child, is 
proper, and the appeal is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

